Title: Thomas Jefferson to Jones & Howell, 3 April 1811
From: Jefferson, Thomas
To: Jones & Howell


          
            Messrs Jones & Howell
            Monticello Apr. 3. 11.
          
             I believe our account stands thus.
          
            
              
              
              
              
              
              
 D
 
            
            
              
 1809.
              
  May 2.
              due of course Aug. 2.
              
              
              304.36
            
            
              
              
 Sep. 21.
              dueDec. 21.
              
              
              303.93
            
            
              
 1810.
              
 Mar. 25.
 
              Interest on 304.36 to this day
              (8. mo.)
              
              12.17
            
            
              
              
              doon 303.93. to do
 
              (6. mo)
              
              9.11
            
            
              
              
              
              
              
              629.57
            
            
              
              
              
              D
 
              
              
            
            
              
              
 Mar. 25.
              By remittance
              200.
              
              
            
            
              
              
 Apr. 25.
              By do
 
              100.
              
              300.
            
            
              
              
              Balance due J. & H.
              
              
              329.57
            
            
              
 1811.
              
 Apr. 25.
              one year’s int on 329.57
              
              
              19.78
            
            
              
              
              Balance will then be due
              
              
              349.35
            
          
          which balance of three hundred and forty-nine dollars 35. Cents I now desire Messrs Gibson & Jefferson to remit to you out of funds placed in their hands the 1st inst. I have been truly mortified at the unavoidable delay of this paiment. but I believe I mentioned in a former letter that my resources, as a farmer, coming in but once in the year, I had made the rent of a mill payable quarterly, in order to have intermediate resources to meet your quarterly supplies, and that a failure in these could only be brought up with certainty in the spring of the year, when we get our produce to market. the intermediate resource failed me entirely by the deranged circumstances of the tenant, and the first produce I get to market is now applied to make good my arrears to you. whether I shall continue my nailery or not I am very doubtful. not a pound of nails is ever sold for cash, and unless I can get my mill into better hands, I have no reliance but the annual one of my farms. I am thankful to you for the indulgence I have experienced from you, and salute you with friendship & respect
          
            Th:
            Jefferson
        